653 F.2d 911
Hayne COCHRAN, Plaintiff-Appellant,v.CITY OF ROCKMART, Buddy Cagle and Lee Hayes, Defendants-Appellees.
No. 81-7053

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Unit B
Aug. 21, 1981.
Appeal from the United States District Court for the Northern District of Georgia, Harold L. Murphy, Judge.
Marson G. Dunaway, Jr., Rockmart, Ga., for plaintiff-appellant.
C. Stephen Malone, Rockmart, Ga., for City of Rockmart and Cagle.
Wayne W. Gammon, Cedartown, Ga., for Hayes.
Before GODBOLD, Chief Judge, KRAVITCH and HATCHETT, Circuit Judges.
PER CURIAM:


1
This case is a companion to McMillian v. City of Rockmart, 653 F.2d 907, and could have been joined with that case in the district court.  We affirm the decision of the district court on the same grounds set forth in McMillian.


2
AFFIRMED.